Electronically Filed
                                                      Supreme Court
                                                      SCAD-13-0000572
                                                      15-JUL-2013
                                                      10:20 AM
                          SCAD-13-0000572

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                vs.

                 PHILIP M. KLEINSMITH, Respondent.


                        ORIGINAL PROCEEDING
                         (ODC 13-016-9086)

                    ORDER IMPOSING PUBLIC CENSURE
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Upon consideration of the Office of Disciplinary

 Counsel’s May 1, 2013 petition for issuance of a reciprocal

 discipline notice to Respondent Philip Martin Kleinsmith,

 pursuant to Rule 2.15(b) of the Rules of the Supreme Court of the

 State of Hawai#i (RSCH), the memorandum, affidavit, and exhibits

 appended thereto, the May 23, 2013 Notice of Reciprocal

 Discipline issued by this court, and the record, it appears: (1)

 on March 20, 2012, the Supreme Court of Arizona imposed upon

 Respondent Kleinsmith a reprimand, a one-year term of probation,

 subject to early termination upon the completion of an ethics

 course at his own expense, and costs of the proceedings, for

 conduct in violation of Rules 1.1, 1.3, 1.4, 1.5, 1.16, 5.3, and
8.4(d) of the Arizona Rules of Professional Conduct; (2) this

court’s May 23, 2013 Notice of Reciprocal Discipline was served

on Respondent Kleinsmith on May 28, 2013, (3) by the terms of the

May 23, 2013 order and RSCH Rule 2.15(b), Respondent Kleinsmith

had until June 27, 2013 to respond to the Notice with any reasons

as to why reciprocal discipline should not be imposed upon him,

(4) Respondent Kleinsmith has failed to file a response with this

court, and (5) a review of the record and precedent demonstrates,

pursuant to RSCH Rules 2.15(c) and (d), that reciprocal

discipline is authorized and justified.   Therefore,

          IT IS HEREBY ORDERED that Respondent Philip Martin

Kleinsmith is publicly censured by this court, pursuant to RSCH

Rules 2.3(a)(3) and 2.15(c).

          IT IS FURTHER ORDERED that Respondent Kleinsmith shall

bear the costs of these reciprocal proceedings, pursuant to RSCH

Rule 2.3(c), upon the timely submission of a verified bill of

costs by the Office of Disciplinary Counsel.

          DATED: Honolulu, Hawai#i, July 15, 2013.

                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack




                                 2